IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-30913
                          Summary Calendar



SCOTT LINGLE,

                                              Petitioner-Appellant,

versus


BURL CAIN, Warden,

                                               Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (97-CV-1263-N)
                        --------------------
                          December 7, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Scott Lingle appeals the district court’s

denial of relief in his 28 U.S.C. § 2254 habeas corpus petition.

Lingle argues that the reasonable doubt jury instruction given at

his trial was constitutionally defective under Cage v. Louisiana,

498 U.S. 39 (1990).     The AEDPA precludes consideration of this

claim.   Williams v. Cain, 229 F.3d 468, 473-75 (5th Cir. 2000).

Accordingly, the district court’s denial of relief is

AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.